Citation Nr: 0306281	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for joint 
pain, claimed as due to undiagnosed illness will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

During the course of this appeal, in an August 2000 rating 
decision issued by the RO in September 2000, the veteran was 
awarded service connection for PTSD (to include his claim for 
constant itching, frequent diarrhea, loss of willpower, poor 
concentration, forgetfulness, feeling sick all of the time, 
and loss of nature) and assigned an initial rating of 10 
percent, effective July 2, 1997.  Subsequently, the initial 
rating for PTSD was increased to 30 percent, effective July 
2, 1997, in a Hearing Officer decision issued in July 2001.  
The veteran's representative has expressed dissatisfaction 
with this rating and the claim remains in controversy where, 
as here, less than the maximum available benefit is awarded.  
AB v. Brown, 6 Vet. App. 35 (1993). 

In an October 1999 decision, the Board remanded the case to 
the RO for additional development.  The case is now before 
the Board for further appellate consideration.

At a February 2001 RO hearing, the veteran withdrew the issue 
of service connection for hypertension and that issue is no 
longer in appellate status.  See 38 C.F.R. § 20.204(b) 
(2002).  He also testified about the other issues on appeal.  
A copy of the transcript is associated with the claims file.

Except for the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD, the remaining issue is the 
subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
completion of the development, the Board will give notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  Following notice of development and review 
of any response to that notice, the Board will prepare a 
separate decision addressing the issue of entitlement to 
service connection for joint pain, claimed as due to 
undiagnosed illness.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  Prior to April 18, 2000, the veteran's PTSD was 
productive of occupational and social impairment due to mild 
or transient symptoms such as depressed mood, anxiety, 
chronic sleep impairment, and poor concentration; it was not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; and impaired abstract thinking.

3.  After April 17, 2000, the veteran's PTSD was productive 
of reduced reliability and productivity due to such symptoms 
as: panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships; it was not 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance or 
hygiene.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for PTSD prior to April 18, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002).

2.  The schedular criteria for an initial rating of 50 
percent, and no more, for PTSD after April 17, 2000 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim for 
PTSD have been properly developed as service and VA medical 
records, a transcript of the February 2001 RO hearing, and VA 
examination reports dated in March 1994, December 1997, April 
2000, and March 2001 have been associated with the file.

With regard to the RO's compliance with the October 1999 
Board remand instructions, the Board notes that the RO was 
instructed to obtain and did associate a copy of the 
veteran's 1994 Persian Gulf Health Registry examination 
report with the claims file.  If a VA examination report 
conforming to the guidelines for processing of Persian Gulf 
undiagnosed illness claims was not of record, then the RO was 
to schedule the veteran for VA psychiatric, dermatological, 
digestive, bone and joints, and cardiovascular examinations 
pursuant to VA Persian Gulf undiagnosed illness processing 
policies to determine whether or not the veteran currently 
has psychosomatic symptoms, diarrhea, constant itching, joint 
pain, and/or high blood pressure, and whether or not these 
disorders, if objectively manifested, are capable of a 
clinical diagnosis or, alternatively, are chronic disorders 
related to Persian Gulf undiagnosed illness.  Additional 
examinations were performed in April 2000 and March 2001 and 
the reports are associated with the claims file.  As 
instructed by the Board remand, the April 2000 VA mental 
disorders examiner reviewed the claims file and diagnosed the 
veteran with PTSD and other mental disorders.  In August 
2000, the RO readjudicated the issues on appeal, granted 
service connection for PTSD and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
October 1999 remand except for that related to joint pain.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service medical records, the various VA examination reports, 
the hearing transcript, and VA treatment reports, which 
evaluate the status of the veteran's psychiatric disorders, 
are adequate for determining whether higher initial 
disability ratings, or staged ratings, are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for PTSD.  In a December 2000 
statement of the case (SOC) and subsequent SSOCs dated in May 
and November 2001, the RO advised the veteran of what must be 
shown for higher ratings.  In an November 2002 letter, the 
veteran was advised of the new duty to assist provisions of 
the VCAA, what VA would do and had done, what he should do, 
and gave him an opportunity to supply additional information 
in support of his claim.  He responded by forwarding 
duplicate copies of the March 2001 VA examination reports.  
Thus, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In a November 2002 letter, the 
veteran was advised of the rating criteria needed for higher 
ratings and given 30-days to provide any additional comments 
or supporting information.  He responded by submitting 
duplicates of examination reports.  Further, all of the 
relevant evidence has been considered.  The veteran also was 
provided the opportunity to present testimony and testified 
at an RO hearing in February 2001.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development for the issues 
discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Background

Service medical records show no complaints of, or treatment 
for, hypertension, joint pain, anxiety, depression, constant 
itching, or poor concentration.  In December 1989, the 
veteran was treated for diarrhea and dizziness and diagnosed 
with viral syndrome.  No additional treatment was shown.  The 
veteran's last service examination report dated in September 
1990 reflected normal clinical findings overall, except for 
some scarring.

At a March 1994 Persian Gulf Registry examination, the 
veteran denied headaches, eye problems, hearing problems, 
seizures, loss of hair, diarrhea, constipation, impotency, 
dysuria, skin rash, chest pain, dyspnea or palpitations.  
Since his recent divorce, the veteran complained of mild 
insomnia.  The assessment was normal examination.  

At a December 1997 VA examination, the veteran reported that 
after 12 years in the Army he left in 1991 because he lost 
his rank, got upset, and then went out on his own.  After 
discharge and up until a year ago, he worked in various jobs: 
in a sawmill, as a security guard, in a fish plant, in a 
motel, in rehabilitation with prisoners, and in a factory.  
Then, he stated that he could not work anymore and was fired 
from his job because of his health problems.  The veteran 
reported that he started to have constant itching, could not 
sleep anymore, became weak and had no strength.  He indicated 
that he missed so many days at work, eventually losing his 
job, and that he had not been able to work for the past year.  
The veteran also complained of loose bowels (diarrhea) and 
excessive gas, which was located on the right side and went 
up to his chest and heart in the morning for the past year.  
He also stated that he noticed joint pain, especially in the 
hips.  The veteran had difficulty falling asleep and slept 
very poorly.  He indicated that he was very forgetful and 
made many mistakes, which was very disturbing to him.  The 
veteran mostly stayed home and worked around his sister's 
house, by washing dishes, cleaning the house and cutting 
grass.  He indicated that he had seen a doctor about five or 
six months ago at the VA Medical Center but no cause was 
found for his illness.  On examination, the veteran was 
constantly itching and scratching, indicating moderate 
discomfort.  His physical examination was essentially within 
normal limits.  Neurologically, he was alert and oriented and 
his speech was clear.  The diagnoses were multiple somatic 
complaints and anxiety depression.  After further testing, 
the examiner's conclusion was that the veteran had multiple 
somatic complaints, constant itching, frequent diarrhea, and 
poor concentration.  His lab and X-ray results were normal.  
Psychological testing was significant for depression, anxiety 
reaction.

VA treatment records from December 1997 to August 1998 show 
that the veteran was treated for complaints of joint pain, 
itching, anxiety and depression.  In March 1998, the veteran 
complained of arthritic type pain, worse in right hip, 
shoulder and knee.  On examination, pain was reproduced upon 
internal and external rotation of the hip.  The impression 
was arthritic type pain and an X-ray of the pelvis was 
recommended.  An April 1998 magnetic resonance imaging (MRI) 
study of the lower extremities revealed an unremarkable left 
femur and geographic trabecular microfracturing extending 
down to the femoral neck with subchondral fracture of the 
right lateral femoral surface with slight early flattening of 
the femoral head, joint effusion, and findings most 
consistent with avascular necrosis.  In an April 1998 initial 
screening for the substance abuse program, the veteran 
complained of right hip pain and sexual dysfunction.  He 
indicated that he had never been treated for alcohol abuse 
but reported spending $50 on alcohol in the past month.  The 
veteran reported isolating from others, difficulty falling 
asleep, holding in anger, nervousness, serious depression and 
anxiety or tension.  He denied suicidal or homicidal 
ideation.  The veteran participated in incentive therapy and 
supported employment programs.

At an April 2000 VA hypertension examination, the veteran 
complained of hypertension, intestinal and joint problems, a 
mental disorder, and a skin problem.  He reported serving in 
the Persian Gulf and involvement in the left flank "Hail 
Mary" attack on Iraqi forces without injury.  The veteran had 
no symptoms of any nerve agent or vesicant contact.  He 
reported seeing a helicopter fire a rocket into the rear of a 
tank hitting a number of the members of the tank crew, one of 
whom was a good friend of his.  The veteran had nightmares 
and dreams about this episode, explaining that is what he 
meant by hypertension for which he sees a psychiatrist.  He 
admitted that he had never been told that he had high blood 
pressure.  In 1999, the veteran stated he had a lot of 
diarrhea, with up to ten stools daily and some cramping but 
no blood in his stools.  He said that he no longer had 
diarrhea but was on medication for his nerves and his rash.  
The veteran complained of chronic pain in his right hip and 
indicated that there was X-ray evidence of avascular necrosis 
of the femoral head.  He also reported pain in both knees 
with some selling with prolonged standing.  If he sat in one 
place for a while, his joints got stiff and he had difficulty 
rising.  The pain was principally in his right hip and knees.  
In 1998, the veteran began having itching of his skin without 
a rash, which could occur after bathing, when he got hot or 
after bumping into an object.  Because he is a food handler 
he baths before and after work.  The itching is principally 
on his back and arms.  The veteran reported poor distant 
vision lately.  His hearing was good and he had no headaches 
or dizziness.  When startled, the veteran reported a "rush up 
into his chest, [his] heart beats fast."  There was no 
history of high blood pressure, urinary tract symptoms, 
chronic cough or asthma.  He smoked occasionally.  His sexual 
performance was good.  Cold weather made his knees and hips 
hurt more.  The veteran got along well with people but tended 
to stay by himself.  

On examination, the veteran walked with a limp favoring his 
right leg.  Flexion of the right hip was extremely painful 
with movement of the right knee joint.  He had bilateral 
crepitus in his knees without effusion.  The skin was warm 
and fine.  The veteran was oriented to time, place, person 
and situation.  Deep tendon reflexes were equal and active 
bilaterally.  Gait was normal.  Impression included aseptic 
necrosis of the right femoral head, idiopathic, confirmed by 
X-ray; degenerative arthritis of both knees, confirmed by X-
ray; itch of the skin probably due to excessive bathing and 
drying of the skin; probable irritable bowel syndrome in the 
past, now asymptomatic; and no history of an elevated blood 
pressure.

At an April 2000 VA mental disorders examination, the veteran 
reported that shortly after his return from the Gulf War, 
when stationed in Germany, he was sent by his commander to 
see a psychiatrist because he feared that he was having a 
"nervous breakdown."  He saw the counselor for about six or 
seven months and had had no psychiatric treatment until 
recently when he went to the VAMC.  The veteran was seeing 
both a psychiatrist and counselor for PTSD and was involved 
in a PTSD study.  He had not been hospitalized for 
psychiatric purposes.  After his discharge from service, the 
veteran drifted from job to job.  He stated that he had no 
energy or drive to go into work because he preferred to 
isolate himself and remain at home.  About one and one-half 
years ago, he got a job working part-time in the kitchen at 
the VAMC.  When Monday came, he would have a great dealt of 
difficulty going to work because over the weekend he had been 
able to isolate himself.  The veteran complained of insomnia 
due to nightmares, in particular one where his close friends 
got killed when a Bradley vehicle exploded with six 
individuals inside.  He also reported feeling very restless 
and having difficulty relaxing.  The veteran had no interest 
in doing the things he use to, had no energy and had no 
desire to be around people.  He felt much better when he 
isolated himself.  The veteran also complained of memory 
problems and being easily distracted.  He reported panic 
attacks for about two or three years; however, they had 
worsened over the past several months so that he was 
experiencing two to three per week.  Loud noises, crowds or 
heights would trigger his panic attacks.  During his panic 
attacks, he felt like his chest was crushing in, he had 
weakness and dizziness and he would break out in a sweat.  
The veteran stated that he felt depressed most of the time 
and at times he would cry for something that he was not even 
aware of why he was crying.  He tried to avoid things that 
would trigger memories of the war because it would worsen his 
sleep and trigger nightmares.  The veteran felt that the 
problems he was experiencing secondary to the war led to his 
divorce.  

On examination, the veteran was alert, oriented and 
cooperative.  He appeared quite depressed.  There was 
evidence of neurovegetative signs of depression but no 
evidence of suicidal ideation.  There was evidence of chronic 
anxiety with panic attacks with physiologic symptoms.  There 
was no evidence of psychosis.  Cognitively there was some 
impairment of recent and immediate recall.  He was only able 
to recall two objects out of three after five minutes.  The 
diagnoses included major depression, panic attacks with 
agoraphobia, and PTSD.  The examiner indicated that the 
veteran met the criteria for major depression with a severe 
dysphoric mood, no energy, anhedonia, insomnia, restlessness, 
fatigue, and difficulty concentrating.  He also met the 
criteria for panic disorders with panic attacks with 
physiologic symptoms.  The veteran also met the criteria for 
PTSD due to witnessing the death of six individuals in the 
Gulf War.  In addition, the veteran reported being on site of 
the burning oil wells for about one month, which was very 
stressful in terms of the smell, sight and worry about later 
health problems.  The veteran continued to think about his 
Gulf War experiences and had dreams of the event.  He also 
had a diminished interest in significant activities and felt 
very detached from others.  The veteran also had problems 
with concentration, startle response, and difficulty staying 
asleep.  Therefore, the veteran had multiple diagnoses.  The 
Global Assessment of Functioning (GAF) score was 60 for both 
major depression and PTSD.  The veteran was having moderate 
symptomatology related to all three of his psychiatric 
diagnoses.

VA treatment records from September 1998 to March 2001 show 
continuing treatment for psychiatric and lower extremity 
problems.  The veteran was treated for left hip pain and 
decreased range of motion in March 2000.  An MRI revealed 
avascular necrosis of the left hip.  September 2000 records 
reflect treatment for arthritic pain in the lower 
extremities, the issuance of and instruction on how to use 
Loftstrand crutches, and psychiatric treatment due to loss of 
his job because of mental and physical conditions.  The 
veteran reported that his memory loss was worse and his pain 
was increasing.  He indicated that he had constant headaches 
without any relief and admitted to doubling his Klonopin in 
order to sleep at night.

In a rating decision issued in September 2000, the RO granted 
service connection for PTSD and assigned an initial 10 
percent rating, effective July 2, 1997.

At a February 2001 RO hearing, the veteran withdrew the issue 
of service connection for hypertension.  He testified that 
part of his job was standing up in the tank so he could watch 
out for the rest of his crewmen and that the tank hit a lot 
of big holes made by the bombs and that while hitting those 
holes, the tank came around his waist and going down would 
jar him around his joints so that he was hitting the metal 
with his knees.  The veteran admitted that he did not 
complain about knee or hip pain in service because as soon as 
he left the Gulf War he went through a lot of psychic 
problems.  He said that he complained about arthritis at the 
time of his separation physical but indicated that his hip 
was not bothering him and really did not start hurting until 
after discharge from service.  The veteran drew unemployment 
for a year after discharge and then he worked at various 
jobs, such as, a supervisor at a sawmill and as a security 
guard.  He indicated that his right hip joint was wearing out 
and that he had arthritis in his knees and ankles and put him 
on crutches so his left hip would not go out.  The veteran 
testified that he wore knee pads to keep his knees warm, that 
he was on medication for pain and swelling of his knees and 
hip and for PTSD, and that eventually he would need hip 
replacement surgery.  He stated that he had problems with 
anxiety and panic attacks, headaches, memory, concentration, 
and depression.  The veteran last worked in July 2000, when 
he was fired because his supervisor said he used too much 
sick leave and told him that he could not use crutches in the 
kitchen.  He indicated that he had applied for Social 
Security benefits but had not heard from them.    

At a March 2001 VA PTSD examination, the veteran reported 
that he went to the Persian Gulf for four months during the 
Gulf War as a Bradley armored tank commander in charge of six 
soldiers in the tank in the frontline directing the operation 
of the vehicle.  They encountered a lot of holes and craters 
made by the bombers which made maneuvering difficult.  He 
stated that he saw a lot of bombing, killings, dead and 
mutilated bodies and body parts.  His best friend got hit by 
rocket fire.  They were nervous and tense all the time and 
did not know what would happen next.  The veteran said that 
he almost got hit by incoming fire but luckily survived.  
Following his tour in the Gulf, he reported that he started 
having nightmares and flashbacks about his war experiences.  
His symptoms got worse and he sought help at the VAMC in 
1997, where he was diagnosed with PTSD and had follow-up 
treatment until November 2000.  In 1995, the veteran 
experience pain in his right hip and knees.  In 1997, he had 
an MRI done and was diagnosed with degenerative joint disease 
of the right hip and both knees.  The veteran took 
Clonazepam, Vistaril and Serzone for his psychiatric disorder 
and took Naprosyn for his degenerative joint disease.  He was 
divorced twice, once in 1992 and then in 1999 because of 
incompatibility.  From January 1991 until March 1992, he 
worked in a lumbar mill as a chain supervisor, in a carpet 
mill as a janitor, and as a security guard.  From March 1992 
until 1994, he was unemployed.  From July 1994 until November 
1994, he worked at a corn dog factory.  From November of 1994 
until 1997, he was unemployed.  From May 1997 until September 
2000, he worked at the VAMC in the Food Service Department as 
a server.  He stated that he was found unfit for work because 
of his mental and physical conditions and has been unable to 
work.  The veteran complained of nightmares and flashbacks 
related to his traumatic Gulf War experiences, insomnia, 
nervousness, depression and irritability.  He cannot stand 
being around people or loud noises.  The veteran admits to 
auditory and visual hallucinations about Gulf War 
experiences.  He avoids situations and feelings, which recall 
his traumatic Gulf War experiences.  The veteran had feelings 
of detachment, numbing of responses, diminished interest in 
activities and a sense of a foreshortened future.  On 
examination, the veteran answered questions but was aloof 
most of the time.  He was hyperalert with increased startle 
response.  The veteran's mood was anxious and depressed and 
his affect was constricted.  His speech was coherent and 
relevant.  He had no suicidal or homicidal ideations.  His 
orientation and memory were preserved and his insight and 
judgment were intact.  The veteran was competent but was 
advised to continue his outpatient treatment for PTSD and 
medical problems.  The diagnosis was PTSD, Gulf War, moderate 
to severe.  The veteran's GAF score was 55 (moderate to 
severe impairment in his social and his industrial 
adaptability and the veteran was unable to work).

At a March 2001 VA joints examination, the veteran reported 
that he started to have right hip and bilateral knee pain in 
1990, when he was in Saudi Arabia, which continued until his 
discharge in 1991.  He indicated that he went to sick call 
once and was given Motrin.  After discharge his pain 
continued until 1995, at which time his knees would swell up 
and he would be unable to walk.  The veteran did not seek 
treatment until 1997.  In 1998, an MRI showed that he had 
avascular necrosis of the right hip.  In 1999, he was seen 
for pain in the right knee and given Naprosyn.  In 2000, he 
saw an orthopedic surgeon and was given crutches to use.  The 
veteran walked with crutches but complained that his knees 
and hip are painful most of the time, but especially in cold 
weather and at night.  He cannot drive.  The veteran denies 
any swelling, heat, redness, instability or giving way.  
There were no periods of flare-ups of joint disease.  He used 
Lofstrand crutches for walking.  There was no history of 
surgery or of dislocation or recurrent subluxation.  On 
examination, moderate pain was noted on motion of the right 
hip, but there was no evidence of edema, effusion or 
instability.  There was no tenderness, heat or abnormal 
movement noted.   The knees revealed crepitation in both but 
no effusion or tenderness.  Range of motion of the right knee 
was from 0 degrees of extension to 90 degrees of flexion, 
with moderate functional limitation loss due to pain.  The 
range of motion of the left knee was full from 0 to 140 
degrees with no functional limitation or loss due to pain.  
Range of motion of the right hip revealed: flexion to 90 
degrees, extension to 30 degrees, adduction to 20 degrees, 
abduction to 40 degrees, internal rotation to 36 degrees, and 
external rotation to 40 degrees with moderate functional 
limitation and loss due to pain.  Range of motion of the left 
hip revealed: flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 42 degrees, 
internal rotation to 40 degrees, and external rotation to 60 
degrees with minimal functional limitation and loss due to 
pain.  X-ray of the right hip showed vascular necrosis of the 
right femoral head.  Knee X-rays revealed no bone or joint 
abnormality.  The diagnoses included advanced avascular 
necrosis of the right hip with moderate functional limitation 
and loss due to pain and no residual from bilateral knee 
condition.   

In a Hearing Officer decision issued in July 2001, a 30 
percent rating was assigned for the veteran's PTSD, effective 
July 2, 1997.



II.  Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2002).

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
30 percent rating is warranted for PTSD manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  A 
70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).



Rating of 30 Percent Prior to April 18, 2000

The Board notes that the medical evidence demonstrates that 
the veteran's PTSD prior to April 18, 2000 was manifested 
primarily by symptoms of sleep difficulties, diminished 
energy, depression, poor concentration and isolation and 
resulted in some impairment of social and occupational 
functioning.  The evidence indicates that the veteran's PTSD 
prior to April 2000 was productive of symptomatology that 
approximated occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
warranting a 30 percent rating and no more.  

At a March 1994 Persian Gulf Registry examination, the 
veteran complained of mild insomnia following his recent 
divorce, but the assessment was normal examination.  At a 
December 1997 VA examination, the veteran complained of 
difficulty sleeping and indicated that he was very forgetful 
and made many mistakes, which was very disturbing to him.  He 
indicated that he mostly stayed home and worked around the 
house.  Psychological testing was significant for depression, 
anxiety reaction.  The examiner diagnosed the veteran with 
anxiety depression.

A 50 percent rating was not warranted prior to April 18, 
2000, as the medical evidence overall does not show that the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  In 
support of this conclusion, the Board notes that there is no 
medical evidence of impairment in thought processes or 
communication, difficulty in understanding complex commands, 
impaired judgment, persistent delusions or hallucinations, 
inability to perform activities of daily living, panic 
attacks more than once a week, flattened affect or 
disorientation to time or place.  The evidence when 
considered in its totality does not present a picture of 
impairment for a 50 percent rating as contemplated by the 
rating criteria.  There is no evidence that the veteran's 
PTSD has been more severe than the extent of disability 
contemplated in a 30 percent evaluation prior to April 18, 
2000.  Fenderson, 12 Vet. App. 119.  Thus, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for the veteran's PTSD prior to April 
18, 2000.  Consequently, the Board finds an initial 30 
percent rating, and no more, is warranted prior to April 18, 
2000.  See 38 C.F.R. §4.130, Diagnostic Code 9411 (2002).

Rating of 50 Percent after April 17, 2000

After reviewing the record, it is clear that the evidence 
after April 17, 2000 shows that some symptoms for a 50 
percent rating for PTSD have been demonstrated.  But the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 70 percent have been 
met.  

On examination in April 2000, the veteran was alert, oriented 
and cooperative.  He appeared quite depressed.  There was 
evidence of neurovegetative signs of depression but no 
evidence of suicidal ideation.  There also was evidence of 
chronic anxiety with panic attacks with physiologic symptoms 
but no evidence of psychosis.  Cognitively there was some 
impairment of recent and immediate recall.  He was only able 
to recall two objects out of three after five minutes.  The 
diagnoses included major depression, panic attacks with 
agoraphobia, and PTSD.  The examiner indicated that the 
veteran met the criteria for major depression with a severe 
dysphoric mood, no energy, anhedonia, insomnia, restlessness, 
fatigue, and difficulty concentrating.  He also met the 
criteria for panic disorders with panic attacks with 
physiologic symptoms.  The veteran also met the criteria for 
PTSD due to witnessing the death of six individuals in the 
Gulf War.  He continued to think about his Gulf War 
experiences and had dreams of the event.  The veteran also 
had a diminished increase in significant activities and felt 
very detached from others.  The veteran also had problems 
with concentration, startle response, and difficulty staying 
asleep.  Therefore, the veteran had multiple diagnoses.  The 
veteran's GAF score was 60 for both major depression and 
PTSD.  The April 2000 examiner added that the veteran was 
having moderate symptomatology related to all three of his 
psychiatric diagnoses.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-
IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 
(2002)).

The veteran's March 2001 VA examination report shows 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  The March 2001 examiner 
indicated that the veteran's PTSD was moderate to severe and 
gave him a GAF score of 55.  As noted above score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although the March 2001 
VA examiner noted that the veteran was unable to work, he 
indicated that the veteran's orientation and memory were 
preserved and his insight and judgment were intact.  His 
speech was coherent and relevant.  The examiner did not 
indicate that the veteran's PTSD symptoms were of such 
severity and persistence that there was severe impairment in 
the veteran's ability to obtain or retain employment due to 
PTSD alone, without consideration of his physical 
limitations.

The Board is cognizant that a GAF score is not determinative 
by itself.  In this regard, and looking at the other evidence 
of record, the Board notes that the veteran's PTSD is not 
characterized by symptomatology that includes such severe 
manifestations as illogical, obscure or irrelevant speech; 
suicidal or homicidal ideation; obsessional rituals; near-
continuous panic affecting his ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of personal hygiene.  The veteran 
was oriented, and his speech was relevant and coherent on 
examination in April 2000 and March 2001.  Although the 
veteran admitted to auditory and visual hallucinations in 
March 2001, his orientation and memory were preserved and his 
insight and judgment were intact.  The veteran was competent 
to handle his personal affairs and advised to continue with 
follow-up treatment for his PTSD and medical problems.  



Accordingly, based on the foregoing, the Board finds that the 
evidence when considered in its totality does not present a 
picture of impairment for a 70 percent rating as contemplated 
by the rating criteria.  Thus, the preponderance of the 
evidence is against the assignment of initial staged ratings 
in excess of 30 prior to April 18, 2000 and in excess of 50 
percent after April 17, 2000 for the veteran's PTSD.  See 38 
C.F.R. §4.130, Diagnostic Code 9411 (2002).  Consequently, 
the Board finds staged ratings of 30 percent prior to April 
18, 2000 and of 50 percent after April 17, 2000, and no more, 
are warranted.  Fenderson, 12 Vet. App. 119.

In reaching this decision the Board considered the issue of 
whether the veteran's PTSD standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence indicates that the veteran's PTSD in 
conjunction with his hip and knee disorders make him 
unemployable, not his PTSD alone.  In this regard, the Board 
observes that the veteran testified that he was fired from 
his last position because his supervisor said he used too 
much sick leave and told him that he could not use crutches 
in the kitchen.  Although the veteran continues to receive 
outpatient treatment and medication for his PTSD, no evidence 
has been presented showing that the veteran has required 
hospitalization due to his PTSD as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

An initial rating in excess of 30 percent for PTSD prior to 
April 18, 2000 is denied.

An initial rating of 50 percent for PTSD after April 17, 2000 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

